—Appeal from order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about September 29, 1999, which granted defendant Clara Reiss’s motion to amend her verified answer and for summary judgment on her second counterclaim and dismissing plaintiffs sixth and seventh causes of action, unanimously dismissed, without costs.
Plaintiffs appendix does not contain all of the relevant and necessary portions of the record, thus rendering a determination of the appeal on the merits impracticable. Accordingly, the appeal is dismissed (see, CPLR 5528 [a] [5]; Matter of Essenberg v MacKay, 272 AD2d 543; Patel v Patel, 270 AD2d 241, appeal dismissed 95 NY2d 899). In any event, based on the materials submitted, there is no basis upon which to disturb the order. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Lerner and Buckley, JJ.